Citation Nr: 0119881	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and from March 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama that, inter alia, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder.  The veteran has perfected an appeal of that 
decision.  

In May 2001, the veteran testified at a hearing before the 
undersigned Board Member, who was designated by the Chairman 
to conduct that hearing.  38 U.S.C.A. § 7107(c) (West Supp. 
2000).  A transcript of the hearing is of record in the 
claims file.

This appeal has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


REMAND

The veteran claims entitlement to service connection for 
post-traumatic stress disorder based on stressors in service 
in Vietnam.  The veteran's service Form DD 214 reflects that 
he received the National Defense Service Medal, the 
Vietnamese Service Medal, the Republic of Vietnam Campaign 
Medal, and an M-16 Rifle Marksman Badge.  The form also shows 
that his military occupational specialty (MOS) was a clerk 
typist, and that he served in the U.S. Army.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
claimed stressor is related to combat, and the evidence 
establishes that the veteran engaged in combat with the 
enemy, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  

The veteran has a diagnosis of post-traumatic stress 
disorder.  The evidence in this appeal does not establish 
that the veteran engaged in combat with the enemy while in 
Vietnam.  What is at issue is the existence of credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  The veteran has alleged several 
stressors, none of which is confirmed or corroborated.

The veteran has indicated that, although his MOS was that of 
a clerk typist, he was called upon to serve as a perimeter 
guard at night; that he acted as bodyguard and driver for a 
Lt. Colonel; that he had morgue duty; and that he observed a 
truck convoy drive over a civilian girl.

The veteran has in these different statements reported 
potentially verifiable stressors which warrant further 
efforts to obtain verification.  Although efforts have been 
made by the RO thus far to notify the veteran as to the 
nature of evidence that would be helpful and to assist him in 
obtaining helpful information, under the circumstances of 
this case, further efforts are required.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  

During his May 2001 hearing before the Board, the veteran 
repeated some of the same incidents detailed above, but also 
recalled the names of three of his commanding officers who he 
believes could be able to help verify his stressors.  The 
names provided by the veteran were Captain V. C., Captain R. 
G., and Colonel P.  The veteran has said he does not know how 
to contact any of these individuals.

The RO should pursue all available avenues to assist the 
veteran in locating anyone the veteran can adequately 
identify for a statement that might corroborate any of the 
alleged stressors.

On remand, therefore, the veteran should be asked to provide 
as much detail as possible pertaining to the alleged 
stressful incidents in service.  He should also provide as 
much information as possible pertaining to the individuals 
with whom he served in Vietnam to assist the RO in 
corroborating his stressors.

VA's duty to assist the appellant is not "a license for a 
fishing expedition," nor is it a "one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances when he may or should have information that is 
essential in obtaining the putative evidence."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (duty to assist does 
not extend to determinations of whether "there might be some 
unspecified information which could possibly support a 
claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied, 1 Vet. App. 406 (1991).  

Finally, in February 2000, the veteran submitted a Social 
Security Disability Transmittal that indicated that the 
veteran had been awarded Social Security Disability benefits.  
In that transmittal statement, post-traumatic stress disorder 
was the primary diagnosis.  The Social Security 
Administration records that were used to establish this 
status have not been associated with the claims file.  
Determinations of the Social Security Administration are 
based on different laws and regulations than those applicable 
to VA benefits, and Social Security determinations are not 
binding on the VA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Nevertheless, such determinations are highly 
probative, and in this case, the veteran's Social Security 
records would be pertinent to the issue on appeal. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA, namely the retrieval of 
copies of the veteran's Social Security records and providing 
the veteran with assistance in the corroboration of his 
stressors.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.  

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the Social 
Security Administration and request 
copies of the decision awarding the 
veteran disability benefits and all 
documents considered in connection with 
the decision granting the veteran's claim 
for disability benefits.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since February 2000.  After securing the 
necessary release, the RO should obtain 
these records.  VA treatment records 
since February 2000 should also be 
associated with the claims file.

3.  The veteran should be asked to provide 
as much detail as possible pertaining to 
any stressful incidents in service.  He 
should also provide as much information as 
possible pertaining to the two captains 
and the Lt. Colonel he  named as being 
aware of at least some of his stressors, 
to include their complete names, units of 
assignment, home states, and time during 
which the veteran served with  each.  If 
the veteran is able to provide sufficient 
information, pursue all available avenues 
to assist the veteran  in locating anyone 
identified for a statement regarding the 
claimed incidents.

4.  After all indicated development has 
been undertaken, prepare a memorandum for 
the file stating which stressors, if any, 
have been verified.

5.  If, and only if, stressors are 
verified or otherwise established, the 
veteran should be scheduled for a VA 
psychiatric examination in order to 
determine whether he has post-traumatic 
stress disorder, and, if so, whether it is 
related to any established stressors in 
service.  VCAA, Pub. L. No. 106-475, § 3, 
114 Stat. 2096 (to be codified at 38 
U.S.C.A. § 5103A(d)).  Prior to conducting 
the examination, the examiner should be 
given a copy of this remand and the 
veteran's claims folder and should review 
the veteran's medical history, and the 
RO's memorandum detailing which stressors 
have been verified for purposes of this 
claim.  The diagnosis should be in 
accordance with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV.  All 
necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for post-traumatic stress disorder 
contained in DSM-IV, and if he meets such 
criteria, whether post-traumatic stress 
disorder can be related to the stressor 
or stressors reported and established, 
based on the RO's memorandum, as having 
occurred during the veteran's active 
service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  The RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full and that all notice 
and development required by the VCAA has 
been accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

7.  The RO should then readjudicate the 
claim at issue, and determine whether it 
may now be allowed.  If the claim on 
appeal remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
allow an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


